Citation Nr: 0915832	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-07 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for varicose veins of 
the left lower extremity. 

2. Entitlement to service connection for varicose veins of 
the right lower extremity.

3. Entitlement to an increased rating for irritable bowel 
syndrome, evaluated as noncompensable prior to May 14, 2007, 
and as 10 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from 
September 1998 to April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for varicose veins of each 
lower extremity and denied a compensable rating for irritable 
bowel syndrome, which had been in effect since April 27, 
2004.  Subsequently, a January 2009 rating decision granted 
an increase to 10 percent for the service connection 
irritable bowel syndrome, effective May 14, 2007. 


FINDINGS OF FACT

1. The Veteran's varicose veins of the thighs during active 
military service were acute and transitory, resolving without 
chronic residual disability, and current varicose veins of 
the left lower extremity and the right lower extremity are 
not shown. 

2. Prior to May 14, 2007, the Veteran's irritable bowel 
syndrome was manifested by no more than mild impairment.  

3. Since May 14, 2007, the Veteran's irritable bowel syndrome 
has been manifested by no more than moderate impairment. 


CONCLUSIONS OF LAW

1. Varicose veins of the left lower extremity were not 
incurred or aggravated in active service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008). 

2.  Varicose veins of the right lower extremity were not 
incurred or aggravated in active service. 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3. The schedular criteria for a compensable rating for 
irritable bowel syndrome prior to May 14, 2007, have not been 
met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic Code 7913 
(2008).   

4. The schedular criteria for a rating in excess of 10 
percent for irritable bowel syndrome since May 14, 2007, have 
not been met. 38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, Diagnostic 
Code 7913 (2008).   


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansifeld, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

However, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

In service connection claims, the notice must also state what 
is needed to substantiate all five elements of a service 
connection claim, which are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter, dated in May 2004. 
The Veteran was notified of the evidence needed to 
substantiate a claim of service connection, namely, evidence 
of an injury, disease, or event causing an injury or disease 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury, disease, or event causing an injury or disease during 
service. The Veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf. 

The Veteran was again provided this information in a VCAA 
notice letter of March 2005. The Veteran was notified at that 
time of the evidence needed to substantiate a claim for an 
increased rating, i.e., that the disability had increased in 
severity.  The Veteran was also notified that VA would obtain 
service records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtaining private medical records on his 
behalf.  

The Veteran was notified of the law and regulations governing 
effective dates and rating service-connected disorders by 
letter of June 2006. 

The VCAA notice requirements in a claim for increase include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for a higher rating that would 
not be satisfied by demonstrating a noticeable worsening or 
increase in severity and the effect thereof on employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008). 

A review of the record shows the RO provided the Veteran with 
notice of the requirement set forth in Vazquez-Flores, Id., 
by letter, dated in October 2008. Accordingly, the Board 
finds that in this case there has been substantial compliance 
with the recent holding of the Court in Vazquez-Flores, Id.  
Moreover, the claim was readjudicated subsequent to the 
issuance of such notice in a February 2009 supplemental 
statement of the case, curing the timing deficiency.  See 
Mayfield v. Nicholson, 444 F.3d at 1333-34; Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) (An error in 
failing to afford a preadjudication notice (timing-of-notice 
error) can be cured by notification followed by 
readjudication).  

Based on the above, no additional development is required in 
order to satisfy the duty to notify.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. The service treatment records and VA clinical 
records have been obtained.  

In the present case, the Veteran declined the opportunity to 
testify in support of the claims. Moreover, he was afforded 
VA examinations in conjunction with the claims.  He has not 
identified outstanding evidence relevance to his claims, nor 
does a review of the record suggest that additional evidence 
exists.  In sum, no further development is found to be 
necessary here. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008). 
A showing of inservice chronic disease requires evidence of 
(1) a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2008). 

Stated differently, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). The absence of any one element will result 
in the denial of service connection.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006). 

Service connection is limited to cases in which disease or 
injury have resulted in a disability and absence of proof of 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation) and Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  



Varicose Veins

The Veteran's service treatment records show that on January 
16, 2001, she was seen for bilateral knee pain and pain over 
her shins on standing, walking or going up stairs. She was on 
her feet most of the day as a surgical technician. She also 
complained of increased varicose veins in her legs despite 
wearing support stockings. On physical examination there were 
some varicose veins in her thighs, but there was no cyanosis 
or edema of her lower extremities. The assessments were knee 
pain, probably patello-femoral syndrome; shin pain, probably 
anterior tibialis muscle tendonitis; and lower extremity pain 
secondary to venous insufficiency.  
Another clinical record, also dated January 16, 2001, shows 
that the Veteran was a referred to a vascular surgeon for 
symptoms consistent with venous insufficiency. She was 
scheduled for an appointment with a vascular surgeon on 
February 15, 2001. The remainder of the service treatment 
records are silent as to complaints or treatment referable to 
varicose veins or veinous insufficiency.  

On VA examination in February 2006 the Veteran's claim file 
and electronic outpatient file were reviewed. She reported 
taking Paxil, Motrin, and herbal tea for her irritable bowel 
syndrome. She reported that she had varicose veins which had 
their onset in about 2000 and were then characterized by pain 
and discomfort in her legs after standing for a prolonged 
time. She reported still having pain and discomfort in her 
leg at the end of the day. She was an operation room 
technician, which involved quite a bit of standing. 

The Veteran explained that when she was first told that she 
had varicose veins, she was given some knee-high support hose 
which she wore for a while. These had helped her legs to some 
extent. She was vague about pedal edema or swelling of her 
feet at the beginning or end of the day. She had recently 
been issued some thigh-length support hose but was not 
wearing them at the time of the examination, stating that she 
only wore them while at work. Other treatment consisted of 
elevating her feet at the end of the day. She did not take 
any specific medication. She reported having been evaluated 
for this during service but the examiner was unable to find 
any documentation in the claim file that she had been treated 
for varicosities. However, it was noted that there was a 
service treatment record dated January 16, 2001, which was a 
referral to a vascular surgeon for symptoms that resembled 
venous insufficiency. She had been scheduled for an 
appointment with a vascular surgeon on February 15, 2001, but 
the Veteran reported that she had never kept that 
appointment. The examiner found no other documentation 
related to varicose veins and it was noted that the January 
2001 referral had not shown any reasons or cause for the 
referral except that the history of venous symptoms were 
similar to venous insufficiency. 

On physical examination, pulses in the lower extremities were 
normal. At the mid-points, the legs were symmetrical in size 
and there was no edema. There was no muscle weakness and no 
point tenderness or Homan's sign noted over the calf muscles. 
There were no obvious protruding varicosities noted and no 
raised veins in the legs or the popliteal areas. The Veteran 
was not wearing any support hose on examination. Deep tendon 
reflexes were symmetrical. She had normal sensation to light-
touch and deep pain. The examiner stated that there were no 
objective findings compatible with varicosity or varicose 
veins in the legs. It was also noted that there was no 
specific complaint of varicose veins in her subjective 
complaints. 

Analysis

Here, there is no clinical evidence that the Veteran's 
January 2001 in-service notation of some varicose veins in 
her thighs resulted in chronic varicosities. Even at that 
time there was no diagnosis of varicose veins but a diagnosis 
of lower extremity pain due to venous insufficiency. No 
varicose veins of either lower extremity have ever been 
diagnosed.  The in-service clinical notation is consistent 
with the Veteran's statement that she had varicose veins 
during service.  It is recognized that she is competent to 
testify as to personally observed symptoms such as varicose 
veins. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(varicose veins are capable of lay observation). However, 
this does not overcome the diagnostic opinion recently 
rendered by a VA physician, after physical examination and 
review of all relevant medical records, that the Veteran does 
not now have varicose veins of either lower extremity. 

In sum, the first Hickson element is not established by 
competent evidence and, so, the claims for service connection 
for varicose veins of each lower extremity must be denied.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.)  In the absence of proof of present disability 
there can be no valid claim.  Degmetich v. Brown, 104 F.3d 
1328 (1997) (interpreting 38 U.S.C. § 1131 as also requiring 
the existence of a present disability for VA compensation 
purposes).  See, too, Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

General Rating Principles

Service-connected disability ratings are determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; see also 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.21. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007) (staged ratings may be assigned during the 
appeal of any increased rating claim). 

Under 38 C.F.R. § 4.114, Diagnostic Code 7319 Irritable colon 
syndrome (spastic colitis, mucous colitis, etc.) when mild 
with disturbances of bowel function with occasional episodes 
of abdominal distress warrants a noncompensable evaluation. 
When moderate, with frequent episodes of bowel disturbance 
with abdominal distress, a 10 percent rating is warranted, 
and when severe with diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
a 30 percent rating is warranted.  

Background

On VA general medical examination in March 2004, the Veteran 
reported that in the last 12 months she had been absent from 
work for 10 days, one or two days each time, due to irritable 
bowel syndrome. When she had first started having 
constipation, alternating with diarrhea, she was treated with 
medication. A January 2004 colonoscopy had been normal. She 
had been diagnosed with irritable bowel syndrome, which had 
been manifested by constipation. She usually had a bowel 
movement once a week and then would have diarrhea once a 
month lasting a couple of days, two to three days, each time. 
It was also reported that she had been absent from work due 
to diarrhea or irritable bowel syndrome about four to five 
times in the last 12 months, which seemingly contradicts the 
information provided earlier in that same examination. She 
had gained 8 lbs. in the last month or so. On physical 
examination her abdomen was soft and nontender. She had 
normoactive bowel sounds. The pertinent diagnosis was 
irritable bowel syndrome.  

VA outpatient treatment records show that in April 2005 the 
Veteran complained of constipation, gas, and bloating, with 
diarrhea during her periods and if she was stressed. She had 
a feeling of incomplete evacuation and had a feeling of 
gaseous bloating all of the time. She was given Metamucil and 
other medication for irritable bowel syndrome. In December 
2005 she reported having no exacerbations of irritable bowel 
syndrome.  VA outpatient records in March 2006 indicate 
treatment for constipation, with a high-fiber diet 
prescribed.  

On VA gastrointestinal examination in March 2006 it was noted 
that constipation was the Veteran's predominant symptom of 
irritable bowel syndrome. Currently, she had one bowel 
movement every 7 days or so. During her periods she had 3 to 
4 bowel movements a day, with urgency, and some pain. She had 
mild discomfort in the epigastrium which was present 
continuously and not specifically related to food. She also 
complained of bloating and some reflux symptoms, off and on, 
with regurgitation and heartburn. She had been given 
Metamucil and Colace but the latter caused headaches and 
provided no benefit. Metamucil caused nausea. As a result, 
both of these medications were stopped. She not took extra 
fiber and an over-the-counter laxative. 

On physical examination, the Veteran weighed 127.9 pounds. 
She had mild tenderness in the epigastrium and left upper 
quadrant. The diagnosis was constipation as the predominant 
symptom of irritable bowel syndrome.  

On VA examination in February 2006, for varicose veins, the 
Veteran reported taking Paxil, Motrin, and herbal tea for her 
irritable bowel syndrome. 

VA outpatient treatment records show that in October 2006 the 
Veteran requested Zelnorm for her irritable bowel syndrome. 

On VA examination on May 14, 2007, it was noted that the 
Veteran was employed as a surgical technician. Although she 
had had a single episode of bright red blood per rectum in 
2000, there had been no such episode since 2004 and no 
melena. She had chronic episodes of diarrhea with alternating 
constipation. Anxiety and stress caused her bowel movements 
to become more frequent and more water-like, resembling 
diarrhea. She had these anxiety flare-ups causing diarrhea 
about, on average, of once per week. She had bloating, 
abdominal cramping, and at time nausea when she was 
constipated. She had been prescribed Reguloid by VA on 
several different occasions but this increased the symptoms 
and provided no relief. She had been prescribed Zelnorm to 
which she had responded quite well. She had seen a 
nutritionist and was restricted to a diet with no processed 
sugar diet, but with soy milk, over-the-counter vitamins, and 
an increase in fruit intake. When compliant with this diet 
she had a positive response. She presented documentation that 
she had missed approximately 22 days from May 2005 to May 
2006, as a temporary contract surgical technician. This was 
an average of one work day per month due to irritable bowel 
syndrome. She reported having diarrhea, pain, and tenesmus. 
There was no fecal incontinence. 

On physical examination the Veteran weighed 126 pounds. Her 
abdomen was not distended but it was soft. There was no 
hepatosplenomegaly, tenderness or rebound tenderness. Bowel 
sounds were present. The diagnosis was irritable bowel 
syndrome. It was noted that she had missed one work day per 
month for the past 2 years due to irritable bowel syndrome. 
She experience alternating episodes of constipation and 
diarrhea. Flare-ups occurred about once per week with 
increased frequency of bowel movements and this affected her 
activities of daily living and her social life. It was felt 
that she had a mild to moderate degree of irritable bowel 
syndrome which seemed to have responded to prescription 
medication in the past, such as Zelnorm but, unfortunately, 
due to lack of healthcare insurance, she could not continue 
with the medication. 

Analysis

Prior to May 14, 2007

The evidence shows that the Veteran's primary symptom of 
irritable bowel syndrome is constipation, although it does 
alternate with diarrhea.  The March 2004 VA examination 
contained the Veteran's report that she had missed 10 days of 
work due to her illness. However, this is not found to be 
credible, because later in that same examination, she 
reported having missed only 4 to 5 days of work over the same 
time period.  Thus, such absences do not appear to be a 
reliable basis for finding moderate impairment such as to 
enable assignment 10 percent evaluation prior to May 14, 
2007.  

Furthermore, while the VA rating examination in March 2006 
reported that the Veteran had continuous discomfort, it was 
not described as actual distress.  Rather, it was 
characterized as only mild discomfort. The evidence does not 
otherwise demonstrate that prior to May 14, 2007, her symptom 
were productive of moderate impairment.  For example, 
frequent episodes of bowel disturbance have not been 
demonstrated during the period in question. 

Since May 14, 2007

The May 14, 2007, VA rating examiner characterized the 
Veteran's functional impairment due to irritable bowel 
syndrome as being from mild to moderate. It was noted that 
she had lost 22 days of work due to this illness.  The 
evidence does not otherwise show that she had more or less 
constant abdominal distress or that her symptoms were 
productive of severe functional impairment. Therefore, 
assignment of a rating in excess of 20 percent is not 
warranted for any portion of the rating period in question. 

Extraschedular Consideration

Extraschedular consideration is addressed when either raised 
by the claimant or it is reasonably raised by the evidence of 
record and requires a three-step analysis, the first of which 
is a finding of whether the schedular criteria are inadequate 
after comparing the level of severity and symptoms with the 
rating criteria. If the rating criteria do so, they are 
adequate and no extraschedular referral is required. Second, 
if not adequate, it must be determined whether there is an 
exceptional disability picture considering such related 
factors such as those listed in 38 C.F.R. § 3.329b)(1) as 
marked interference with employment and frequent periods of 
hospitalization. Third, if after the first two steps the 
rating schedule is inadequate and there are the related 
factors, e. g., as listed in § 3.321(b)(1), the Board must 
refer the case for completion of the third step-a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993), Floyd v. Brown, 9 Vet. App. 88, 95 
(1996)).  

The Veteran has not been hospitalized for her service-
connected irritable bowel syndrome since discharge from 
active service and while she has missed time from work due to 
this illness, such absences have been contemplated by the 
current rating.  Further, the overall disability picture does 
not indicate that the schedular rating criteria are 
inadequate.  

This being the case, the claim must be denied because the 
preponderance of the evidence is unfavorable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  




ORDER

Service connection for varicose veins of the left lower 
extremity and for varicose veins of the right lower extremity 
is denied. 

Prior to May 14, 2007, a compensable rating for irritable 
bowel syndrome is denied.

From May 17, 2007, a rating in excess of 10 percent for 
irritable bowel syndrome is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


